
	
		II
		110th CONGRESS
		2d Session
		S. 2817
		IN THE SENATE OF THE UNITED STATES
		
			April 3, 2008
			Mr. Salazar (for
			 himself, Ms. Collins,
			 Mr. Baucus, Mr.
			 Coleman, and Mr. Tester)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish the National Park Centennial Fund, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the National Park Centennial Fund
			 Act.
		2.DefinitionsIn this Act:
			(1)FundThe
			 term Fund means the National Park Centennial Fund established by
			 section 3.
			(2)National Park
			 SystemThe term National Park System has the meaning
			 given the term national park system in section 2(a) of the Act of
			 August 8, 1953 (16 U.S.C. 1c).
			(3)Project;
			 programThe term project or program
			 means a National Park Centennial project or program, respectively, funded under
			 this Act.
			(4)ProposalThe
			 term proposal means a National Park Centennial
			 proposal submitted under section 4.
			(5)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			3.National Park
			 Centennial Fund
			(a)EstablishmentThere
			 is established in the Treasury of the United States a revolving fund, to be
			 known as the National Park Centennial Fund, consisting of such
			 amounts as are appropriated to the Fund under subsection (d).
			(b)Expenditures
			 from Fund
				(1)In
			 generalSubject to paragraph (2), on request by the Secretary,
			 the Secretary of the Treasury shall transfer from the Fund to the Secretary
			 such amounts as the Secretary determines are necessary to carry out this
			 Act.
				(2)Administrative
			 expensesAn amount not exceeding 3 percent of the amounts in the
			 Fund shall be available for each fiscal year to pay the administrative expenses
			 necessary to carry out this Act.
				(c)Transfers of
			 amounts
				(1)In
			 generalThe amounts required to be transferred to the Fund under
			 this section shall be transferred at least monthly from the general fund of the
			 Treasury to the Fund on the basis of estimates made by the Secretary of the
			 Treasury.
				(2)AdjustmentsProper
			 adjustment shall be made in amounts subsequently transferred to the extent
			 prior estimates were in excess of or less than the amounts required to be
			 transferred.
				(d)Funding
				(1)In
			 generalNot later than 30 days after the date of enactment of
			 this Act, on October 1, 2008, and on each October 1 thereafter through October
			 1, 2016, out of any funds in the Treasury not otherwise appropriated, the
			 Secretary of the Treasury shall transfer to the Fund to carry out this Act
			 $100,000,000, to remain available until expended.
				(2)Receipt and
			 acceptanceThe Secretary, acting through the Fund, shall be
			 entitled to receive, shall accept, and shall use to carry out this section the
			 funds transferred under paragraph (1), without further appropriation.
			 
				4.Program
			 allocation
			(a)National Park
			 Centennial proposals
				(1)In
			 generalEach fiscal year, the annual budget submission of the
			 President for the Department of the Interior shall include a list of proposals
			 which shall be known as National Park Centennial proposals.
				(2)InputThe
			 Secretary shall establish a standard process for developing the list that shall
			 encourage input from both the public and a broad cross-section of employees at
			 each level of the National Park Service.
				(3)ContentsThe
			 list—
					(A)shall include
			 proposals that have an aggregate cost to the Federal Government that is equal
			 to the unobligated amount in the Fund;
					(B)shall include
			 only proposals that are consistent with National Park Service policies and
			 adopted park planning documents;
					(C)may include
			 proposals for any area within the National Park System, clusters of areas
			 within the system, 1 or more regions of the system, or the system as a
			 whole;
					(D)shall
			 cumulatively represent a nationwide array of proposals that is diverse
			 geographically, in size, scope, magnitude, theme, and variety under the
			 initiatives described in subsection (b);
					(E)shall give
			 priority to proposals that demonstrate long-term viability after funding from
			 the Fund;
					(F)shall include
			 only proposals that meet the requirements of 1 or more of the initiatives
			 described in subsection (b);
					(G)shall contain
			 projects under each of the initiatives described in subsection (b);
					(H)shall give a
			 higher priority to proposals with committed non-Federal support, but shall
			 include proposals that are funded entirely by the Fund; and
					(I)may include
			 acquisition of land and interest in land that are consistent with the land
			 acquisition authority of the National Park Service and the initiatives
			 described in subsection (b).
					(b)National Park
			 Centennial Initiatives
				(1)Education in
			 Parks Centennial InitiativeProjects shall include an
			 Education in Parks Centennial Initiative under which—
					(A)priority shall be
			 given to—
						(i)projects that are
			 designed to increase national park-based educational opportunities for
			 elementary, secondary, and college students, particularly students from
			 underserved and low-income areas;
						(ii)projects that
			 include strategies for encouraging young people to develop a lifelong interest
			 in the national parks of the United States; and
						(iii)projects that
			 include science, history, civics, or mathematics components; and
						(B)projects shall be
			 developed in consultation with the leadership of educational and youth
			 organizations that are expected to participate in the projects.
					(2)Diversity in
			 Parks Centennial Initiative
					(A)StudyNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 submit to the Committee on Natural Resources of the House of Representatives
			 and the Committee on Energy and Natural Resources of the Senate a report that
			 provides a service-wide strategy for increasing diversity among National Park
			 Service employees at all levels of and visitors to the National Park
			 System.
					(B)ProjectsProjects
			 shall include a Diversity in Parks Centennial Initiative under
			 which each project shall be—
						(i)based on
			 recommendations made in the report required under subparagraph (A); and
						(ii)designed to help
			 ensure that National Park Service employees or visitors to the National Park
			 System reflect the diversity of the population of the United States.
						(3)Supporting Park
			 Professionals Centennial InitiativeProjects shall include a
			 Supporting Park Professionals Centennial Initiative under
			 which—
					(A)the projects,
			 considered in the aggregate, shall provide specific opportunities for National
			 Park Service employees, at all levels, to participate in professional career
			 development;
					(B)a project may
			 include National Park Service-designed, internal professional development
			 programs; and
					(C)a project may be
			 designed to facilitate participation in external professional development
			 programs or established courses of study by National Park Service
			 employees.
					(4)Environmental
			 Leadership Centennial InitiativeProjects shall include an
			 Environmental Leadership Centennial Initiative under
			 which—
					(A)each project
			 shall be designed—
						(i)to
			 reduce harmful emissions;
						(ii)to
			 conserve energy or water resources;
						(iii)to reduce solid
			 waste production within the National Park System; or
						(iv)to
			 meet any combination of the purposes described in clauses (i) through
			 (iii);
						(B)each project
			 shall include strategies for educating the public regarding environmental
			 leadership projects and the results of the projects; and
					(C)priority shall be
			 given to projects with the potential to spread technological advances to other
			 Federal agencies or to the private sector.
					(5)Natural
			 Resource Protection Centennial InitiativeProjects shall include
			 a Natural Resource Protection Centennial Initiative under
			 which—
					(A)each project
			 shall be designed to restore or conserve native ecosystems within the National
			 Park System;
					(B)priority shall be
			 given to projects that are designed to control invasive species; and
					(C)each project
			 shall be based on the best available scientific information.
					(6)Cultural
			 Resource Protection Centennial InitiativeProjects shall include
			 a Cultural Resource Protection Centennial Initiative under
			 which—
					(A)the projects
			 shall—
						(i)increase the
			 knowledge of the National Park Service of cultural resources located within the
			 National Park System through means such as surveys, studies, mapping, and
			 documentation of the resources; or
						(ii)improve the
			 condition of documented cultural resources within the National Park
			 System;
						(B)the projects
			 shall incorporate the best available scientific information; or
					(C)if appropriate,
			 the projects shall be developed in consultation with Native American tribes,
			 State historic preservation offices, or other organizations with cultural
			 resource preservation expertise.
					(7)Visitor
			 Enjoyment and Health Centennial Initiative
					(A)In
			 generalProjects shall include a Visitor Enjoyment and
			 Health Centennial Initiative under which projects shall be described in
			 1 or more of the following 4 categories:
						(i)Projects designed
			 to repair, rehabilitate, or otherwise improve infrastructure, including trails,
			 that facilitates healthy outdoor activity within the National Park
			 System.
						(ii)Projects
			 designed to expand opportunities for access to the National Park System for
			 visitors with disabilities.
						(iii)Projects to
			 develop and implement management plans (such as climbing plans and trail system
			 plans) for activities designed to increase the health and fitness of visitors
			 to the National Park System.
						(iv)Projects to
			 develop outreach programs and media that promote visitor enjoyment or provide
			 public information regarding opportunities the National Park System provides to
			 benefit the physical and mental health of visitors in a manner that is
			 consistent with park resources and values.
						(B)Miscellaneous
			 requirementsEach project for the Visitor Enjoyment and
			 Health Centennial Initiative shall—
						(i)be
			 consistent with National Park Service policies and adopted park planning
			 documents; and
						(ii)be
			 designed to provide for visitor enjoyment in such a way as to leave the
			 National Park System unimpaired for future generations.
						(c)Funding
				(1)In
			 generalSubject to paragraph (2), for each of fiscal years 2008
			 through 2017, unobligated amounts in the Fund shall be available to carry out
			 projects authorized by this Act, without further appropriation.
				(2)Congressional
			 reviewAmounts from the Fund may not be obligated or expended to
			 carry out a proposal or project described in an annual submission of the list
			 of proposals required under this section before the date that is 120 days after
			 the date of the annual submission to Congress.
				(d)Limitation on
			 use of funds
				(1)In
			 generalSubject to paragraph (2), not more than 30 percent of
			 amounts available from the Fund for any fiscal year may be expended on projects
			 that are for the construction of facilities that cost in excess of
			 $5,000,000.
				(2)WaiverThe
			 Secretary may waive the application of paragraph (1) to a project by submitting
			 to Congress a notice that the project to be funded is a high priority and
			 cannot otherwise be carried out.
				5.Partnerships
			(a)DonationsThe
			 Secretary may—
				(1)actively
			 encourage and facilitate participation in proposals from non-Federal and
			 philanthropic partners; and
				(2)accept funds for
			 any project or program pursuant to the second paragraph of the matter under the
			 heading National parks under the heading
			 Department of
			 the Interior of the first section of the Act of June
			 5, 1920 (16 U.S.C. 6), and other provisions of law governing acceptance of
			 donations.
				(b)Terms and
			 conditions
				(1)In
			 generalExcept as provided in paragraph (2), to the extent that
			 private organizations or individuals participate in or contribute to any
			 project or program, the terms and conditions of the participation or
			 contribution, and actions by employees of the National Park Service, shall be
			 governed by Directors Order No. 21 of the National Park Service entitled
			 Donations and Fundraising, as in effect on the date of the
			 enactment of this Act.
				(2)Funding
			 foundationNational park concessionaires may establish a
			 foundation that assists in the funding of regional and national projects and
			 programs proposed under this Act.
				6.Maintenance of
			 effort
			(a)In
			 generalAmounts made
			 available from the Fund shall supplement (and not supplant) other Federal
			 funding available to the National Park Service, including—
				(1)authorized expenditures from the
			 Land and Water Conservation Fund Act of
			 1965 (16 U.S.C. 460l–4 et seq.); and
				(2)the line item construction program of the
			 National Park Service.
				(b)StaffThe Secretary, acting through the Director
			 of the National Park Service—
				(1)shall maintain adequate, permanent staffing
			 levels at units of the National Park System at which projects or programs are
			 carried out; and
				(2)shall not replace permanent staff with
			 nonpermanent employees hired to carry out this Act or projects or programs
			 carried out with funds provided under this Act.
				7.ReportsFor each of fiscal years 2008 through 2017,
			 the Secretary shall submit to Congress a report that includes—
			(1)a detailed
			 accounting of all expenditures from the Fund divided by categories of proposals
			 under section 4(b), including a detailed accounting of any private
			 contributions, either in funds or in kind, to any project or program;
			(2)a cumulative
			 summary of the results of the National Park Centennial program, including
			 recommendations for revisions to the program; and
			(3)a statement of
			 whether the National Park Service has maintained adequate, permanent staffing
			 levels and what nonpermanent and permanent staff have been hired to carry out
			 this Act or projects or programs carried out with funds provided under this
			 Act.
			8.Offsets
			(a)Excess revenues
			 from offshore oil and gas activities
				(1)In
			 generalSubject to paragraphs (2) and (3) and notwithstanding any
			 other provision of law, the following amounts received by the Secretary of the
			 Interior shall not be subject to distribution under any other law and shall be
			 deposited into the Fund as follows:
					(A)All bonuses and
			 rents received from leases sales for areas in the Gulf of Mexico held pursuant
			 to the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.)—
						(i)for
			 fiscal year 2008 in excess of $2,154,000,000;
						(ii)for fiscal year
			 2009 in excess of $919,000,000;
						(iii)for fiscal year
			 2010 in excess of $625,000,000;
						(iv)for fiscal year
			 2011 in excess of $532,000,000; and
						(v)for
			 fiscal year 2012 in excess of $474,000,000.
						(B)All royalties
			 received from leases for areas in the Gulf of Mexico held pursuant to the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1331 et seq.), other than leases for
			 areas in the Gulf of Mexico that, as of October 1, 2007, were eligible for
			 royalty relief and not subject to any limitation on that relief based on market
			 prices that are equal to or less than the price thresholds described in clauses
			 (v) through (vii) of section 8(a)(3)(C) of that Act (43 U.S.C.
			 1337(a)(3)(C))—
						(i)for
			 fiscal year 2008 in excess of $7,040,270,000;
						(ii)for fiscal year
			 2009 in excess of $9,058,330,000;
						(iii)for fiscal year
			 2010 in excess of $8,386,780,000;
						(iv)for fiscal year
			 2011 in excess of $9,085,130,000; and
						(v)for
			 fiscal year 2012 in excess of $8,909,990,000.
						(C)All fees received
			 from leases covered by subparagraph (B)—
						(i)for
			 fiscal year 2008 in excess of $705,000,000;
						(ii)for fiscal year
			 2009 in excess of $360,000,000;
						(iii)for fiscal year
			 2010 in excess of $465,000,000;
						(iv)for fiscal year
			 2011 in excess of $520,000,000;
						(v)for
			 fiscal year 2012 in excess of $570,000,000;
						(vi)for fiscal year
			 2013 in excess of $620,000,000;
						(vii)for fiscal year
			 2014 in excess of $835,000,000;
						(viii)for fiscal
			 year 2015 in excess of $790,000,000;
						(ix)for fiscal year
			 2016 in excess of $720,000,000; and
						(x)for
			 fiscal year 2017 in excess of $725,000,000.
						(2)Administration
					(A)In
			 generalThe Secretary of the Treasury shall terminate making
			 deposits into the Fund under paragraph (1) if the total amount deposited into
			 the Fund under this section and the amendment made by this section equals
			 $1,000,000,000.
					(B)AvailabilityThere
			 shall be available to the Secretary to carry out this section from the Fund,
			 without further appropriation, $100,000,000 for each of fiscal years 2008
			 through 2017.
					(C)CarryoverIf
			 there is not a sufficient amount in the Fund for any fiscal year for
			 $100,000,000 to be made available to the Secretary to carry out this
			 section—
						(i)all
			 amounts in the Fund shall be made available to the Secretary for that fiscal
			 year to carry out this section; and
						(ii)the difference
			 between the amount that is made available for the fiscal year and $100,000,000
			 shall be carried over and made available to the Secretary to carry out this
			 section, if in the Fund, through fiscal year 2017.
						(3)Relationship to
			 other uses of fundsThis subsection shall not affect the amount
			 or distribution of funds from bonuses, rents, royalties, and fees received from
			 leases sales held pursuant to the Outer Continental Shelf Lands Act (43 U.S.C.
			 1331 et seq.) under any other program or provision of law in effect on the date
			 of enactment of this Act.
				(b)National Park
			 Centennial Fund stampsChapter 4 of title 39, United States Code,
			 is amended by adding at the end the following:
				
					417.Special postage stamps for National Park
				Centennial Fund
						(a)In order to afford
				the public a convenient way to contribute funding to the National Park
				Centennial Fund established by section 3 of the
				National Park Centennial Fund
				Act (referred to in this section as the Fund), the
				Postal Service shall establish a special rate of postage for first-class mail
				under this section.
						(b)(1)The rate of postage
				established under this section—
								(A)shall be equal to the regular
				first-class rate of postage, plus a differential of not less than 15
				percent;
								(B)shall be set by the Governors in
				accordance with such procedures as the Governors shall by regulation prescribe
				(in lieu of the procedures under chapter 36); and
								(C)shall be offered as an alternative to
				the regular first-class rate of postage.
								(2)The use of the special rate of
				postage established under this section shall be voluntary on the part of postal
				patrons.
							(3)The special rate of postage of an
				individual stamp under this section shall be an amount that is evenly divisible
				by 5.
							(c)(1)Subject to paragraphs (2)
				and (3), of the amounts becoming available for the Fund pursuant to this
				section, the Postal Service shall pay 100 percent to the Fund.
							(2)Payments under this paragraph to the
				Fund shall be made under such arrangements as the Postal Service shall by
				mutual agreement with the Secretary of the Interior establish in order to carry
				out the purposes of this section, except that, under those arrangements,
				payments to the Fund shall be made at least twice a year.
							(3)The amount paid to the Fund pursuant
				to this section shall equal—
								(A)the total amounts received by the
				Postal Service that the Postal Service would not have received but for the
				enactment of this section, reduced by
								(B)an amount sufficient to cover
				reasonable costs incurred by the Postal Service in carrying out this section,
				including those attributable to the printing, sale, and distribution of stamps
				under this section, as determined by the Postal Service under regulations that
				the Postal Service shall prescribe.
								(d)It is the sense of
				the Congress that nothing in this section should—
							(1)directly or
				indirectly cause a net decrease in total funds received by the Fund below the
				level that would otherwise have been received but for the enactment of this
				section; or
							(2)affect regular
				first-class rates of postage or any other regular rates of postage.
							(e)Special postage
				stamps under this section shall be made available to the public beginning on
				such date as the Postal Service shall by regulation prescribe, but in no event
				later than 12 months after the date of enactment of this section.
						(f)The Postmaster
				General shall include in each report provided under section 2402 with respect
				to any period during any portion of which this section is in effect information
				concerning the operation of this section, except that, at a minimum, each
				report shall include—
							(1)the total amount
				described in subsection (c)(3)(A) which was received by the Postal Service
				during the period covered by the report; and
							(2)of the amount under
				paragraph (1), how much (in the aggregate and by category) was required for the
				purposes described in subsection (c)(3)(B).
							(g)For purposes of
				section 416 (including any regulation prescribed under subsection (e)(1)(C) of
				that section), the special postage stamp issued under this section shall not
				apply to any limitation relating to whether more than 1 semipostal may be
				offered for sale at the same time.
						(h)This section shall
				cease to be effective after September 30,
				2017.
						.
			(c)Administration
				(1)AmountThe
			 amounts received under this section and the amendments made by this section
			 shall, in the aggregate, result in the receipt by the United States of a total
			 of $100,000,000 for each of fiscal years 2008 through 2017.
				(2)Offsetting
			 receiptsAmounts received by the United States under this section
			 and the amendments made by this section shall be treated as offsetting receipts
			 for the purposes of this Act.
				(3)Deposit of
			 amounts in general fundAmounts received by the United States as
			 fees under the amendment made by subsection (b) shall be deposited in the
			 general fund of the Treasury.
				(d)Effective
			 dateThis section and the amendments made by this section take
			 effect on October 1, 2008.
			(e)Termination of
			 effectivenessThe authority provided by this section and the
			 amendments made by this section terminates effective September 30, 2017.
			
